Title: To Benjamin Franklin from Berkenrode, 15 August 1783
From: Berkenrode, Mattheus Lestevenon heer van Hazerswoude en
To: Franklin, Benjamin


          
            paris ce 15 Aout 1783.
          
          L’Ambassadeur de Hollande a L’honneur d’assurer Monsieur Francklin de
            Ses tres humbles civilités. Il S’acquittera tres exactement de La Commission en
            question, et fera parvenir a Leur adresse Le paquet qu’il Lui à envoié hier.
          Court un bruit ici, depuis 24 heures, de nouvelles reçues d’une rebellion dans Les
            troupes Americaines au nombre de 5000 hommes, aiant des bas Officiers a Leur tete, qui
            doivent avoir commis des desordres a philadelphie. L’Ambassadeur desire Sincerement que la Nouvelle
            Soit fausse, et, S’il n’y à pas d’indiscretion, il
            prie Monsieur Francklin de vouloir bien Lui dire S’il Sait quelque chose de positif a ce
            Sujet.
        